Citation Nr: 1441323	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for a right shoulder disability for the period from July 31, 2003, to June 26, 2006. 

2. Entitlement to a rating higher than 40 percent for a right shoulder disability for the period since November 1, 2006. 

3.  Entitlement to service connection for low back disability, to include as secondary to service-connected right shoulder disability. 

4.  Entitlement to service connection for cervical spine disability, to include as secondary to service-connected right shoulder disability. 

5.  Entitlement to a total disability rating for based upon individual unemployability (TDIU).

6.  Entitlement to extension beyond October 31, 2006 for a total convalescence rating under 38 C.F.R. § 4.30 (2013) based on surgery for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran apparently had active duty in the Navy from March 1985 to March 1987, and he had verified active duty in the Army from August 2002 to July 2003. He also had additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose in part from an April 2006 RO rating decision that, in pertinent part, granted service connection and assigned an initial 20 percent rating for a right shoulder disability (rotator cuff repair, right shoulder), effective July 31, 2003.  An April 2007 RO rating decision assigned a temporary total convalescence rating (under the provisions of 38 C.F.R. § 4.30) for the period from July 27, 2006, to October 31, 2006.  A March 2008 RO decision increased the rating for the Veteran's service-connected right shoulder disability to 40 percent, effective November 1, 2006.  The Board remanded these matters for further development in May 2011.   

Based on information of record, including a VACOLS notation that a VA Form 9 was received in June 2011 in response to an April 2011 statement of the case on the issues of service connection for low back disability, cervical spine disability, TDIU, and an extension beyond October 31, 2007 for a total convalescence rating under 38 C.F.R. § 4.30 based on surgery for a right shoulder disability, and a June 2011 letter to the Veteran found on Virtual VA acknowledging his request for a Board video-conference hearing, the Board has determined that these issues are also on appeal from a December 2007 rating decision denying those benefits.  

The Board's decision on the claims for higher ratings for the right shoulder disability-excluding the period during which the RO assigned a temporary, total (100 percent) convalescence rating for the period from July 27, 2006, to October 31, 2006-is set forth below.  The remaining claims are addressed in the Remand following the Order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As the Veteran is right-handed, his right shoulder is his major shoulder for evaluation purposes. 

2.  For the period from July 31, 2003 to June 7, 2006, the Veteran did not have limitation of motion of his right arm to midway between the side and shoulder level.

3.  For the period from June 8 to June 26, 2005, the Veteran's right arm had no more than 30 degrees of useful motion from his side; he did not have limitation of motion of his right arm to 25 degrees from the side. 

4.  Since November 1, 2006, the Veteran's right shoulder disability has not manifested in unfavorable ankylosis of the scapulohumeral articulation, with abduction limited to 25 degrees from the side.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right (major) shoulder rotator cuff repair from July 31, 2003 to June 7, 2006 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent but no higher rating for right (major) shoulder rotator cuff repair, for the period from June 8, 2006 to June 26, 2006, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

3.  The criteria for a disability rating in excess of 40 percent for right (major) shoulder rotator cuff repair, from November 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Consideration

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App.37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Adequate notice was provided in September 2004, January 2006, and June 2007 letters. The June 2007 letter contained the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), concerning effective date and degree of disability.  This was followed by readjudication, curing the timing error.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  As service connection was granted, downstream notice is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, such was provided in March 2008 and November 2012.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in January 2006, June 2007, and June 2012; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999) and in Hart v. Mansfied, 21 Vet. App. 505 (2007), the United Stated Court of Appeals for Veterans Appeals (Court) discussed the concept of the "staging" of ratings, finding that in cases in which an appeal ensues from disagreement with an initially assigned disability evaluation or an increased rating, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the period under consideration.

Pertinent to this appeal, the RO has already assigned staged ratings for Veteran's right shoulder disability-an initial, 20 percent rating prior to June 26, 2006, and a subsequent, 40 percent rating from November 1, 2006.  Therefore, the Board must consider the propriety of the ratings assigned at each stage, as well as whether any, or any further, staged rating of the Veteran's right shoulder disability is warranted.  

The Veteran's right shoulder disability has been evaluated under Diagnostic Code 5201, which provides for a 20 percent rating for limitation of motion of the major arm when it is limited to the shoulder level; a 30 percent rating for major shoulder motion limited to midway between the side and the shoulder level; and a 40 percent rating for major shoulder motion limited to 25 degrees from the side.  

Diagnostic Codes 5200, 5202, and 5203 will also be considered, as they potentially provide for greater compensation.  Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation, with abduction limited to 25 degrees from the side warrants a 50 percent rating for the major arm.  A 50 percent or higher rating can be assigned under Diagnostic Code 5202 if there is fibrous union of the humerus, nonunion of it; or loss of its head.  Ratings can be assigned under Diagnostic Code 5203 if there is dislocation, nonunion, or malunion of the clavicle or scapula.   

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

On VA examination in January 2006, the Veteran had right shoulder forward flexion to 90 degrees with pain at 90 degrees.  Abduction was to 100 degrees, external rotation was to 70 degrees, and internal rotation was to 65 degrees, with pain at the endpoints.  Since there is no other evidence of record showing right shoulder impairment approximating limitation of motion to midway between the side and shoulder level prior to June 8, 2006, a schedular rating greater than 20 percent prior to June 8, 2006 is not warranted for the service-connected right shoulder disability.  

A June 8, 2006 letter from T. T. Dovan, M.D. indicates that the Veteran had recently been doing military crawls, and felt a tearing sensation in his right shoulder.  Since then, his shoulder pain had markedly increased.  Dr. Dovan suspected that much of the Veteran's loss of motion was new since his motion was markedly limited.  After a steroid injection, the Veteran had some good pain relief and Dr. Dovan could rotate him to 30 degrees but forward flexion was very limited.  

Dr. Dovan saw the Veteran again on June 14, 2006.  At that time, right shoulder examination revealed external rotation to 60 degrees with pain.  Forward flexion was still markedly limited.  Active forward flexion was to 30 degrees, and passive forward flexion was to 90 degrees.  Surgery was scheduled for June 27, 2006.  

Based on the information provided in Dr. Dovan's reports, it appears that from June 8, 2006 through June 26, 2006, the Veteran's right shoulder had no more than 30 degrees of useful motion from his side.  Accordingly, a 30 percent rating, but not a 40 percent rating, can be assigned for this time period, under Diagnostic Code 5201.  He did not have limitation of motion of his right arm to 25 degrees from the side, or functional impairment consistent with it, as would be required for a 40 percent rating. 

No other potentially applicable diagnostic code would permit any higher rating than those indicated during the time period prior to June 27, 2006.  No evidence mentions the scapulohumeral ankylosis contemplated by Diagnostic Code 5201, nor is there evidence of humerus, clavicle, or scapula impairment, as contemplated by Diagnostic Codes 5202 and 5203.  

For the time period from November 1, 2006 to the present, there is no basis for a schedular rating in excess of the 40 percent presently assigned.  The 40 percent rating assigned under Diagnostic Code 5201 is the maximum rating assignable under that code, and the Veteran does not have scapulohumeral ankylosis contemplated by Diagnostic Code 5201, nor does he have the humerus, clavicle, or scapula impairments contemplated by Diagnostic Codes 5202 and 5203.  The findings in the June 2012 VA examination report and other evidence of record demonstrate this.

Notably, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered to the extent required in this decision.  They cannot apply with respect to a rating higher than 40 percent under Diagnostic Code 5201, as that is the highest rating assignable under it.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  A higher rating was awarded based on useful motion from June 8, 2006 to June 26, 2006, consistent with 38 C.F.R. §§ 4.40, 4.45, even though right arm motion was possible beyond 30 degrees.  

The above discussion reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right shoulder disability-limitation of motion with pain-during all stages under consideration.   As the rating criteria contemplate these impairments, the Board finds that such criteria are adequate to rate the disability and all pertinent points, and that referral of these matters for consideration of extra-schedular ratings is not warranted.   See 38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

As noted, a claim for a TDIU is being remanded.  Nonetheless,, the Board has also considered whether an inferred claim for a TDIU, due solely to the right shoulder disability, has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  A VA examiner in June 2012 indicated that the Veteran's right shoulder disability prevents employment of a physical nature but not of a sedentary nature.  As neither the Veteran nor the record raises the matter of the Veteran entitlement to a TDIU due solely to the right shoulder, discussion of a TDIU as a component of the claims for higher ratings on appeal is unnecessary.  

For all the foregoing reasons, the Board finds that, while the evidence supports assignment of a higher, 30 percent rating for the right shoulder disability for the period from June 8, 2006 to June 26, 2006, an initial rating in excess of 20 percent prior to that date, and a rating in excess of 40 percent from November 1, 2006 must be denied.  The Board has favorably applied the benefit-of-the doubt doctrine in awarding a 30 percent rating for the period from June 8, 2006 to June 26, 2006, but finds that the preponderance of the evidence is against assignment of any higher rating than that assigned for each period before and after those dates.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 20 percent for right (major) shoulder rotator cuff repair, from July 31, 2003 to June 7, 2006, is denied.

A 30 percent disability rating for right (major) shoulder rotator cuff repair, for the period from June 8, 2006 to June 26, 2006 is granted, subject to the legal authority governing the payment of compensation. 

A disability rating in excess of 40 percent for right (major) shoulder rotator cuff repair from November 1, 2006 is denied.  


REMAND

Information of record in VACOLS indicates that the Veteran perfected an appeal and requested a Board video-conference hearing in June 2011, on the matters of entitlement to service connection for low back and cervical spine disability, entitlement to TDIU, and entitlement to extension beyond October 31, 2006 for a total convalescence rating under 38 C.F.R. § 4.30 based on surgery for a right shoulder disability.  His June 2011 VA Form 9 which is mentioned in VACOLS is not of record, and to date, he has not been scheduled for such a hearing.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Attempts should be made by to incorporate into the record the VA Form 9 which the Veteran filed in June 2011, and if they are not successful, the Veteran should be afforded the opportunity to submit written arguments on another VA Form 9.

2.  Thereafter, the Veteran should be scheduled for a Board video-conference hearing on the above-mentioned issues at the earliest available opportunity.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_______________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


